DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 21 April 2021 is acknowledged. 
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2012.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 18 January 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang.
Regarding claim 1, Yang teaches a positive active material for a non-aqueous electrolyte secondary battery (abstract, paragraph [0094]).  The positive active material is a powder. The powder has a core, which is a lithium-nickel-cobalt-aluminum oxide (abstract). The core is coated with a zinc compound (paragraphs [0015, 0044]).
The lithium-nickel-cobalt-aluminum oxide has the general formula LiNi1-x-yCoxAlyO2 (abstract). 
In specific examples, Yang teaches the compounds LiNi0.9Co0.05Al0.05O2, LiNi0.8Co0.15Al0.05O2, LiNi0.7Co0.2Al0.1O2 (paragraphs [0064-0066]). Each of these compounds satisfies the instantly claimed composition of the powder with M being Al. 
Yang teaches that the coating with a zinc compound involves the steps of coating the core with a Zn salt solution and annealing at a temperature in the range 200°C to 700°C for a time in the range 1 hr to 50 hr (paragraphs [0049, 0050]).
The instant Specification describes the solvation of Zn as being achieved in an analogous manner – a heat treatment (annealing) at a temperature in the range 170°C to 700°C for a time in the range 1 hr to 10 hr (p. 16, lines 9-28). 
It is thus expected that Yang’s process results in the formation of a “zinc-solved” region on the surface of the powder.
Prior to annealing, the Zn salt is added to the core material at a concentration by mass in the range 0.1-15% (paragraph [0043]). It is thus expected that the zinc content in the composite oxide overlaps the instantly claimed range of 0.01-1.5% by mass.

Furthermore, Yang discloses the claimed invention except for the exact optimum ranges for the content of Zn in the composite oxide in the instant application.  It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Yang teaches that the pH of suspension of the active material is less than or equal to 11.35 (paragraph [0055]). 
Yang teaches that the pH is measured by forming a dispersion of 5 g of the powder in 45 mL of distilled water (paragraph [0090]). This corresponds to about 11 mass%. 
Performing the concentration conversion indicates that Yang’s range of permissible pH values at a 5 mass% dispersion would be less than or equal to approximately 11.7.
Regarding claim 3, Yang’s annealing temperature and duration overlap the instantly disclosed preferred annealing temperature and duration, it is thus expected that Yang’s material would have a zinc solid-solved region with the instantly claimed thickness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0058588, hereinafter Kang.
Regarding claim 1, Kang teaches a positive active material for a non-aqueous electrolyte secondary battery (abstract).  The positive active material has spherical particles with the general formula: Li1-xNiαCoβMnγM’δOyFz (abstract and paragraph [0012]).
In the above formula M’ is Zn, x is between 0 and 0.2, α is between 0 and 1, β is between 0 and 1, γ is between 0 and 2, δ is between 0 and 0.2, y is between 2 and 4 and z is between 0 and 0.5 (abstract and paragraph [0012]).
In Kang’s formula 1-x corresponds to the instantly claimed z; α corresponds to the instantly claimed (1-x-y); β corresponds to the instantly claimed x and γ corresponds to the instantly claimed y.
When M’ is Zn, the compound is a lithium-nickel-cobalt-zinc composite oxide powder.
Kang’s molar relationships overlap the instantly claimed molar ratios.
Within the class of compounds taught by Kang is the compound LiNi0.55Co0.35Mn0.1Zn0.01O2. Using the molar mass of each atom, it can be computed that Zn would be present at a concentration of about 0.7% by mass.
Given that Zn atoms are present in the compound, the surface of the powder would include Zn atoms and this region is considered “Zn solid-solved”.
Kang's optimum ranges for the content of Li, Ni, Co, Mn and Zn in the composite oxide overlap the instant application's corresponding optimum ranges.  It has been held 
Furthermore, Kang discloses the claimed invention except for the exact optimum ranges for the content of Li, Ni, Co, Mn and Zn in the composite oxide in the instant application.  It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Kang does not teach that zinc oxide is present on the surface of the powder and there is no reason to expect it to be there.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0058588, hereinafter Kang as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang.
Regarding claim 2, Kang does not report on the pH of the material.
Yang teaches an analogous composite oxide with a pH of less than 11.35 (paragraph [0055]). Yang teaches process steps which result in such a pH which is an indicator of the sufficient removal of surface impurities, which allow the material to not undergo gelation during the forming a slurry when preparing the cathode electrode (paragraphs [0055, 0057]). Yang’s pH measurement is conducted in a suspension of the active material at 11 mass% in water (paragraph [0090]). Performing the 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Kang’s material has a pH value of less than 11.7 for the purpose of preventing gelation of the material in a slurry when forming the cathode electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724